DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 10/06/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.	

Specification
The abstract of the disclosure is objected to because of following informalities:
The abstract of the disclosure is objected to because it fails to include contents to enable the reader, regardless his or her degree of familiarity with patent documents, to determine quickly from a cursory inspection of the abstract the nature and gist of the technical disclosure and that which is new in the art to which the invention pertains. See MPEP § 608.01(b). For example, where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps. 

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: “Configuration for uplink signals over front-haul interface”.

Claim Objections
Claims 1-12 are objected to because of the following informality:  
Claim 1 recites, “the at least one memory and computer program code configured, with the at least one processor, cause the radio unit at least to perform:” (lines 3-5). It is suggested to replace it with “the computer program code, when being executed by the at least one processor, cause the radio unit at least to perform:” to ensure the computer program code having a functional relationship with the at least one processor. Claims 2-3 and 5-8 are objected to at least based on a similar rational applied to claim 1. 
Claim 1 recites, “... in scheduled uplink reception” (lines 9-10). It is suggested to replace it with “... in the scheduled uplink reception” for clarity. Claim 9 is objected to at least based on a similar rational applied to claim 1. 
Claim 1 recites, “... to corresponding scheduled uplink reception” (last line). It is suggested to replace it with “... to the corresponding scheduled uplink reception” for clarity. Claim 9 is objected to at least based on a similar rational applied to claim 1. 
Claim 1 recites, “... receiving in one or more fronthaul management plane messages ....” (line 6). It is suggested to replace it with “... receiving, in one or more fronthaul management plane messages ....” for clarity. Claim 9 is objected to at least based on a similar rational applied to claim 1.
Claim 2 recites, “... the start of a pattern” (line 6). It is suggested to replace it with “... a start of a pattern” for clarity. Claims 6 and 10 are objected to at least based on a similar rational applied to claim 2.
Claim 7 recites, “... causing sending in the one or more fronthaul management plane messages beamforming configuration;” (lines 4-5). It is suggested to replace it with “... causing sending, in the one or more fronthaul management plane messages, beamforming configuration;” for clarity. Claim 8 is objected to at least based on a similar rational applied to claim 7.
Claim 7 recites, “... causing sending one or more in one or more fronthaul control plane messages beamforming configuration information ...” (lines 6-8). It is suggested to replace it with “... causing sending, in one or more in one or more fronthaul control plane messages, beamforming configuration information ...” for clarity. 
Claims 2-4, 6-8 and 10-12 are also objected to since they are directly or indirectly dependent upon the objected claims, as set forth above. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 3 recites, “using beamforming configuration received in the configuration information in the one or more fronthaul management plane messages; receiving beamforming configuration information in one or more fronthaul control plane messages” (lines 4-7). The terms “fronthaul management plane messages” and “fronthaul control plane messages” are not clearly distinguished from each other since “fronthaul management plane message” can also be “a fronthaul control plane message”, given the broadest reasonable interpretation. Claims 7 and 11 are rejected at least based on a similar rational applied to claim 3. For the sake of examination purpose only, it is interpreted as best understood.
Claim 1 recites, “as if the configuration information for the uplink reception had been received in a control plane messages”. It is unclear which limitation(s) it is associated with among “starting to use ...” or “in response to receiving a fronthaul management plane message” (lines 9-10). Claim 9 is rejected at least based on a similar rational applied to claim 1. For the sake of examination purpose only, it is interpreted as best understood.
Claim 2 recites, “a periodic signal” (line 4) and “a received periodic uplink signal” (line 7). It is unclear in what relationship they are associated with “one or more periodic signals” (line 13 of claim 1). Claims 6 and 10 are rejected at least based on a similar rational applied to claim 2. For the sake of examination purpose only, it is interpreted as best understood.
Claim 3 recites, “beamforming configuration” (line 4) and “beamforming configuration information” (line 6). It is unclear in what relationship they are associated with each other. Was “beamforming configuration” (line 4) a typographical error of “beamforming configuration information”? Claims 7 and 11 are rejected at least based on a similar rational applied to claim 3. For the sake of examination purpose only, it is interpreted as best understood.
Claim 5 recites, “a corresponding radio unit” (line 9). It is unclear in what relationship it is associated with “one or more radio units” (line 6 of claim 5). For the sake of examination purpose only, it is interpreted as best understood.
Claim 6 recites, “determining for configuration information for a periodic signal one or
more of the following parameters, ... “ (lines 4-5). It is unclear in what relationship “for configuration information”, “for a periodic signal” and “one or more of the following parameters” are associated with each other since they are merely listed. For the sake of examination purpose only, it is interpreted as best understood.
Claims 2-4, 6-8 and 10-12 are also rejected since they are directly or indirectly dependent upon the rejected claims, as set forth above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.	
Claims 1, 4, 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Rajagopal et al (US Publication No. 2019/0289497) in view of Jeon et al (US Publication No. 2019/0053319) and further in view of Kim et al (US Publication No. 2018/0367289).

Regarding claim 1, Rajagopal teaches, a radio unit [FIG. 1; ¶0156-0134 and 0170-0180, radio unit (RU) 105], comprising
at least one processor [FIG. 1; ¶0156-0134 and 0170-0180, note that every radio unit has at least one processor]; and 
at least one memory including computer program code, the at least one memory and computer program code configured to, with the at least one processor, cause the radio unit at least to perform [FIG. 1; ¶0156-0134 and 0170-0180, note that every radio unit has at least memory including computer program code to cause the radio unit to perform action(s)]: 
receiving in one or more fronthaul management plane messages, instead of receiving in control plane messages [¶0157 and 0173, disabling antennas/configurations/antenna numbers could also have been transmitted dynamically over the control plane], configuration information for scheduled uplink reception of signals [FIG. 1; ¶0156-0164, 0170-0180, the configurations can be indicated, over the management plane of the fronthaul (i.e., in fronthaul management plane messages; see, e.g., ¶0175), to the RU 105 via an antenna ID; note that the configuration is used for optimized uplink processing such as “antenna numbers” being used for uplink processing]; 
starting to use the received configuration information in scheduled uplink reception ... receiving a fronthaul management plane message [FIG. 1; ¶0156-0164, 0170-0180, the configurations/antenna numbers are used to indicate the antennas over which the SRS are to be transmitted; note that the using of the configuration/antenna numbers requires starting to use the configuration/antenna numbers (i.e., the received configuration information); note that another management messages such as “regularization parameters” or “numbers” such as the in-phase (I) and quadrature-phase (Q) data (i.e., fronthaul management plane message) is received over the fronthaul interface] as if the configuration information for the uplink reception had been received in a control plane message [¶0157 and 0173, disabling antennas/configurations/antenna numbers can be done dynamically over the control plane, so that the configurations on the disabling antennas are used to indicate the antennas over which the SRS are to be transmitted, which requires starting to use the configuration/antenna numbers (i.e., the received configuration information)]; and 
receiving one or more signals according to corresponding scheduled uplink reception [FIG. 1; ¶0156-0164, 0170-0180, the configurations/antenna numbers are used to indicate the antennas over which the SRS are to be transmitted, which implies that receiving of uplink signals is according to the configurations].  
Although Rajagopal teaches, “receiving in one or more fronthaul management plane messages, instead of receiving in control plane messages, configuration information ....; starting to use the received configuration information in scheduled uplink reception ... receiving a fronthaul management plane message” as set forth above, Rajagopal does not explicitly teach (see, emphasis), starting to use the received configuration information in response to receiving a control message activating a cell.
However, Jeon teaches, starting to use configuration information in response to receiving a control message activating a cell [FIG. 20; ¶0256, activating uplink radio resources in response to receiving a RRC message indicating activation of Scell].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the system of Rajagopal with the teachings of Jeon “starting to use configuration information in response to receiving a control message activating a cell” since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19.
Although Rajagopal teaches, “receiving in one or more fronthaul management plane messages, instead of receiving in control plane messages, configuration information for scheduled uplink reception of signals ... receiving one or more signals according to corresponding scheduled uplink reception” as set forth above, Rajagopal in view of Jeon does not explicitly teach (see, emphasis), the scheduled uplink reception of signals are “periodic”.
	However, Kim teaches, uplink reception of signals are “periodic” [¶0411-0415, uplink signals such as SRS is a periodic signal].
Noting that Rajagopal discloses “SRS“ considered as the claimed “uplink reception of signals” as set forth above, it would have been obvious to one having ordinary skill in the art before the effective filing date to combine the SRS being considered as the uplink reception of signals of Rajagopal in view of Jeon with the teachings of Kim “the uplink signals of SRS are periodic” since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19.

Regarding claim 4, Rajagopal in view of Jeon and Kim teaches, all the limitations of claim 1 and particularly, “the configuration information for scheduled uplink reception of periodic signals in one or more of the one or more fronthaul management plane messages” as set forth above, and Rajagopal further teaches, the configuration information is for scheduled uplink reception of raw sounding reference signals [FIG. 1; ¶0156-0164, 0170-0180, the configurations/antenna numbers are used to indicate the antennas over which the SRS are to be transmitted].  

Regarding claim 9, claim 9 recites similar features to claim 1 without adding further patentable subject matters. Thus, claim 9 is rejected at least based on a similar rational applied to claim 1. 

Regarding claim 12, claim 12 is rejected at least based on a similar rational applied to claim 4. 

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Rajagopal et al (US Publication No. 2019/0289497) in view of Jeon et al (US Publication No. 2019/0053319) and further in view of Kim et al (US Publication No. 2018/0367289) and further in view of Ovesjo et al (US Publication No. 2020/0259629) and further in view of Lee et al (US Publication No. 2021/0126760).

Regarding claim 2, although Rajagopal in view of Jeon and Kim teaches, all the limitations of claim 1 as set forth above, Rajagopal in view of Jeon and Kim does not explicitly teach (see, emphasis), repeating reception of a periodic signal according to a pattern length parameter aligned with a first frame and according to a parameter for signal occurrence relative to the start of a pattern.
However, Ovesjo teaches, 
repeating reception of a periodic signal according to a pattern length parameter aligned with a first frame and according to a parameter for signal occurrence relative to the start of a pattern [FIG. 1; ¶0045 and 0052-0053, wireless device 22 is configured to communicate at least one periodic signal to network node 16; note that the network node 16/radio unit receives at least one periodic signal (i.e., repeating reception of a periodic signal) based on at least one parameter including a length of a TDD pattern (i.e., a pattern length parameter aligned with a first frame; note that the TDD pattern length is aligned with at least one frame) and an offset in terms of transmission opportunity (i.e., a parameter for signal occurrence relative to the start of a pattern)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Rajagopal in view of Jeon and Kim by including the above-mentioned features, as taught by Fredrick because it would provide the system with the enhanced capability of effectively receiving a periodic signal in a TDD duplex communication system [0045 and 0052-0053 of Ovesjo]. 
Further, although Rajagopal in view of Jeon, Kim and Ovesjo teaches, “received periodic uplink signal” as set forth above, Rajagopal in view of Jeon, Kim and Ovesjo does not explicitly teach (see, emphasis), processing, per a received periodic uplink signal, the received periodic signal to one or more user plane messages; and causing sending the one or more user plane messages to a distributed unit.  
However, Lee teaches, processing, per a signal, the signal to one or more user plane messages [FIG. 6; ¶0078, the data (e.g., user plane data) transmitted by the O-RU is processed to user plane messages (note that the data is user plane data)]; and 
causing sending the one or more user plane messages to a distributed unit [FIG. 6; ¶0078-0079, transmitting the data (e.g., user plane data) to O-DU].  
It would have been obvious to one having ordinary skill in the art before the effective filing date to the system of Rajagopal in view of Jeon, Kim and Ovesjo with the teachings of Lee since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19.

Regarding claim 10, claim 10 is rejected at least based on a similar rational applied to claim 2. 

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Rajagopal et al (US Publication No. 2019/0289497) in view of Jeon et al (US Publication No. 2019/0053319) and further in view of Kim et al (US Publication No. 2018/0367289) and further in view of Raghothaman et al (US Publication No. 2021/0243840).

Note that Raghothaman claims priority of US Provisional Application No. 62/970,561 filed 02/05/2020, thus Raghothaman is qualified as a prior art under 102(a)(2) for the instant application with the effective filing date 04/03/2020. 

Regarding claim 3, although Rajagopal in view of Jeon and Kim teaches, all the limitations of claim 1 as set forth above, and Rajagopal further teaches, using beamforming configuration received in the configuration information in the one or more fronthaul management plane messages [FIG. 1; ¶0156-0164, 0170-0180, the configurations/antenna numbers (i.e., beam forming configuration; note that the configuration of antenna numbers such as enabling or disabling of a particular antenna is associated with beamforming configuration) are used to indicate the antennas over which the SRS are to be transmitted; note that the configurations/antenna numbers are indicated over the management plane of the fronthaul (i.e., in fronthaul management plane messages; see, e.g., ¶0175), to the RU 105], Rajagopal in view of Jeon and Kim does not explicitly teach (see, emphasis), receiving beamforming configuration information in one or more fronthaul control plane messages; and updating the used beamforming configuration correspondingly.
  	However, Raghothaman teaches, 
receiving beamforming configuration information in one or more fronthaul control plane messages [FIG. 6; ¶0043, 0047-0050 and 0055-0056, receiving a new section extension 600 of C-plane message including beam ID conveying beamforming weights and/or attributes (i.e., beamforming configuration information)] (see also, US Prov. App. No. 62/970,561 filed 02/05/2020; FIG.6; ¶0019, 0021, 0031-0032 and 0034-0035); and 
updating the used beamforming configuration correspondingly [FIG. 6; ¶0043, 0056 and 0059, the beamforming configuration stored at the associated RU using the specified beam ID is updated with the beamforming weights and/or attributes that are conveyed with the beam ID] (see also, US Prov. App. No. 62/970,561 filed 02/05/2020; FIG.6; ¶0019, 0021, 0031-0032 and 0034-0035).  
It would have been obvious to one having ordinary skill in the art before the effective filing date to the system of Rajagopal in view of Jeon and Kim with the teachings of Raghothaman since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19.

Regarding claim 11, claim 11 is rejected at least based on a similar rational applied to claim 3.

Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Rajagopal et al (US Publication No. 2019/0289497) in view of Kim et al (US Publication No. 2018/0367289).

Regarding claim 5, Rajagopal teaches, an apparatus [FIG. 1; ¶0081, 0156-0134 and 0170-0180, BBU 103 with a CU 102], comprising 
at least one processor [FIG. 1; ¶0081, 0156-0134 and 0170-0180, note that every network device such as the BBU 103 with the CU 102 has at least one processor]; and 
at least one memory including computer program code, the at least one memory and computer program code configured to, with the at least one processor, cause the apparatus at least to perform [FIG. 1; ¶0156-0134 and 0170-0180, note that every network device such as the BBU 103 with the CU 102 has at least memory including computer program code to cause the radio unit to perform action(s)]: 
causing sending from the apparatus to one or more radio units one or more fronthaul management plane messages comprising configuration information for scheduled uplink reception of signals by a corresponding radio unit [FIG. 1; ¶0156-0164, 0170-0180, the configurations can be indicated, over the management plane of the fronthaul (i.e., in fronthaul management plane messages; see, e.g., ¶0175), to the RU 105 via an antenna ID; note that the configuration is used for optimized uplink processing such as “antenna numbers” being used for uplink processing] instead of causing sending said configuration information in control plane messages [¶0157 and 0173, disabling antennas/configurations/antenna numbers could have been transmitted dynamically over the control plane].  
Although Rajagopal teaches, “causing sending from the apparatus to one or more radio units one or more fronthaul management plane messages comprising configuration information for scheduled uplink reception of periodic signals by a corresponding radio unit” as set forth above, Rajagopal does not explicitly teach (see, emphasis), the scheduled uplink reception of signals are “periodic”.
	However, Kim teaches, uplink reception of signals are “periodic” [¶0411-0415, uplink signals such as SRS is a periodic signal].
Noting that Rajagopal discloses “SRS“ considered as the claimed “uplink reception of signals” as set forth above, it would have been obvious to one having ordinary skill in the art before the effective filing date to combine the SRS being considered as the uplink reception of signals of Rajagopal with the teachings of Kim “the uplink signals of SRS are periodic” since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19.

Regarding claim 8, Rajagopal in view of Kim teaches, all the limitations of claim 5 and particularly, "causing sending in the one or more fronthaul management plane messages configuration information" as set forth above, and Rajagopal further teaches, causing sending in the one or more fronthaul management plane messages configuration information for scheduled uplink reception of radio access channel signals [FIG. 1; ¶0156-0164 and 0170, the configurations/antenna numbers are used to indicate the antennas for PRACH] and configuration information for scheduled uplink reception of raw sounding reference signals [FIG. 1; ¶0156-0164 and 0170, the configurations/antenna numbers are used to indicate the antennas for SRS].

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Rajagopal et al (US Publication No. 2019/0289497) in view of Kim et al (US Publication No. 2018/0367289) and further in view of Ovesjo et al (US Publication No. 2020/0259629).

Regarding claim 6, although Rajagopal in view of Kim teaches, all the limitations of claim 5 as set forth above, and Rajagopal further teaches, determining for configuration information for a periodic signal [FIG. 1; ¶0156-0164, 0170-0180, the configurations can be indicated, over the management plane of the fronthaul (i.e., in fronthaul management plane messages; see, e.g., ¶0175), to the RU 105 via an antenna ID; note that indicating of the configurations to the RU 105 requires determining of configurations], Rajagopal in view of Kim does not explicitly teach (see, emphasis), one or more of the following parameters, which include a pattern length parameter aligned with a first frame, a parameter for signal occurrence relative to the start of a pattern.  
However, Ovesjo teaches, 
one or more of the following parameters, which include a pattern length parameter aligned with a first frame, a parameter for signal occurrence relative to the start of a pattern [FIG. 1; ¶0045 and 0052-0053, wireless device 22 is configured to communicate at least one periodic signal to network node 16; note that the network node 16/radio unit receives at least one periodic signal (i.e., repeating reception of a periodic signal) based on at least one parameter including a length of a TDD pattern (i.e., a pattern length parameter aligned with a first frame; note that the TDD pattern length is aligned with at least one frame) and an offset in terms of transmission opportunity (i.e., a parameter for signal occurrence relative to the start of a pattern)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Rajagopal in view of Kim by including the above-mentioned features, as taught by Fredrick because it would provide the system with the enhanced capability of effectively receiving a periodic signal in a TDD duplex communication system [0045 and 0052-0053 of Ovesjo]. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Rajagopal et al (US Publication No. 2019/0289497) in view of Kim et al (US Publication No. 2018/0367289) and further in view of Raghothaman et al (US Publication No. 2021/0243840).

Regarding claim 7, although Rajagopal in view of Kim teaches, all the limitations of claim 5 as set forth above, and Rajagopal further teaches, causing sending in the one or more fronthaul management plane messages beamforming configuration [FIG. 1; ¶0156-0164, 0170-0180, the configurations/antenna numbers (i.e., beam forming configuration; note that the configuration of antenna numbers such as enabling or disabling of a particular antenna is associated with beamforming configuration) are indicated to the RU over the management plane of the fronthaul (i.e., in fronthaul management plane messages; see, e.g., ¶0175)], Rajagopal in view of Kim does not explicitly teach (see, emphasis), 
causing sending one or more in one or more fronthaul control plane messages beamforming configuration information to update previously sent beamforming configuration information.  
However, Raghothaman teaches, 
causing sending one or more in one or more fronthaul control plane messages beamforming configuration information[FIG. 6; ¶0043, 0047-0050 and 0055-0056, transmitting a new section extension 600 of C-plane message including beam ID conveying beamforming weights and/or attributes (i.e., beamforming configuration information)] (see also, US Prov. App. No. 62/970,561 filed 02/05/2020; FIG.6; ¶0019, 0021, 0031-0032 and 0034-0035) to update previously sent beamforming configuration information [FIG. 6; ¶0043, 0056 and 0059, the beamforming configuration stored at the associated RU using the specified beam ID is updated with the beamforming weights and/or attributes that are conveyed with the beam ID] (see also, US Prov. App. No. 62/970,561 filed 02/05/2020; FIG.6; ¶0019, 0021, 0031-0032 and 0034-0035).  
It would have been obvious to one having ordinary skill in the art before the effective filing date to the system of Rajagopal in view of Kim with the teachings of Raghothaman since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19.

Conclusion
The prior art made of record and not relied upon are considered pertinent to applicant's disclosure. 
Shibata et al (US Publication No. 2022/0006509) [¶0029 and 0039]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm(M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K./Examiner, Art Unit 2469                                                                                                                                                                                                        
/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469